DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: enhancing unit, dissecting unit, thinning unit, obtaining unit, generating unit, calculating unit in claim 16; device for employing symmetric phase consistency, device for performing double threshold segmentation, device for performing following steps from top to bottom or bottom to top on the spine segmentation image in claim 17; device for receiving a point marked on the spinal th order in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-15, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
In claims 2 and 12, the limitation “symmetric phase consistency” renders the claim indefinite, the scope of the limitation is unclear.  It is unclear what “symmetric phase consistency” would entail, this term is not recognized in the art and is not defined in the disclosure.
In claims 3 and 13, the limitation “the asymmetric phase consistency” renders the claim indefinite, the scope of the limitation is unclear.  It is unclear what “asymmetric phase consistency” would entail, this term is not recognized in the art and is not defined in the disclosure.  The term also lacks antecedent basis.
In claim 3, “the enhanced spinal bone feature image” lacks antecedent basis.  This feature is set forth in claim 2, however, claim 3 does not depend from claim 2 but rather from claim 1.  It is unclear what image is being referred to.
In claim 4, “the enhanced spinal bone feature image” lacks antecedent basis.  This feature is set forth in claim 2, however, claim 4 does not depend from claim 2 but rather from claim 3.  It is unclear what image is being referred to.
In claims 5 and 17, the limitation “performing the following steps from top to bottom or bottom to top on the spine segmentation image” renders the claim indefinite.  It is unclear what is being described.  For example, it is unclear what is meant by performing steps “from top to bottom or bottom to top” in regards to the step of “find all segmentation lines in the selected row”.  It is unclear what the top or bottom of the selected row would refer to.
In claims 5 and 17, “the spine segmentation image” lacks antecedent basis.

In claims 5 and 17, “the selected row” lacks antecedent basis.
In claims 5 and 17, “the segment with the largest overlap with the previous row” lacks antecedent basis.  It is also unclear what features of the segments are being referred to in regards to the term “overlap”.
In claims 5 and 17, “the segment” and “the previous segment” lack antecedent basis.
In claims 5 and 17, the limitation “repeat the above steps until all rows have been processed” renders the claim indefinite.  It is unclear which steps are included by “above”.  It should be noted that claim 5 depends from claim 3 which depends from claim 1, and these claims include additional steps.
Furthermore, it is unclear what is meant by “until all rows have been processed”, it is unclear what processing is referred to.
In claims 6 and 18, the limitation “the spine bone cross-sectional area” lacks antecedent basis.
In claims 9 and 10, the limitation “from one or more of the spinal column images” lacks antecedent basis and renders the claim indefinite.  Only a single “spinal column image” is referred to in claim 1.
In claims 11 and 20, “the final spinal column curve” lacks antecedent basis, no “final” curve is previously referred to.

In claim 14, “the spine range” lacks antecedent basis.
In claim 15, “the maximum angles between the tangents” lacks antecedent basis, no tangents are previously referred to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2011/0021914; hereinafter Zheng).

Also, wherein, in the step S3, including a step of receiving a point marked on the spinal column image provided by an operating sensor and determining it as the obtained curve point representing the position of the vertebra (spatial sensor 13, [0055], [0057], [0066], [0070]); wherein, in the step S3, including receiving an adjustment provided by the operating sensor for a coordinate position of the curve point representing the position of the vertebra on the spinal column image ([0055], [0057], [0066], [0070]); wherein, the curve point representing the position of the vertebra is acquired from one or more of the spinal column images ([0066], [0077]); wherein, in the step S5, the spinal column curvature angle is the maximum angle between the tangents at the inflection point of the curve (Cobb angle calculation, maximum tilt angles, [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-6, 12-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2011/0021914; hereinafter Zheng) in view of Lai et al. (US 2007/0173744; hereinafter Lai).
Zheng shows the invention substantially as described in the 102 rejection above.
Zheng fails to show the enhancing of the image is achieved by employing symmetric phase consistency of the spine image and obtaining an enhanced spinal bone feature image; dissecting of the image is achieved by performing double threshold segmentation on the asymmetric phase consistency of the enhanced spinal bone feature image and the spinal column image to obtain a spine segmentation image 
Lai discloses a system and method for detecting intervertebral disc alignment using vertebrae segmentation.  Lai teaches enhancing of the image is achieved by employing symmetric phase consistency of the spine image and obtaining an enhanced spinal bone feature image and dissecting of the image is achieved by performing double threshold segmentation on the asymmetric phase consistency of the enhanced spinal bone feature image and the spinal column image to obtain a spine segmentation image including spinous column and transverse processes ([0026], [0033]-[0034], Figures 3A, 3D; as the double threshold segmentation is performed on the image data comprising both symmetric and asymmetric phase consistency, it is considered to be performed on both symmetric and asymmetric phase consistency which are acquired in the three-dimensional data); the curve point representing the position of the vertebra is realized by finding a position of a minimum region of the gray value of each line of the image in the spine bone cross-sectional area (double threshold segmentation preserves minimum and maximum data; [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zheng to utilize double threshold segmentation as taught by Lai, as this will highlight the features of the vertebrae by preserving points in the images corresponding to minimum and maximum gray levels as provided by the double threshold technique.
h, if the distance value is less than the threshold Th, the segment is taken as a spine bone cross-sectional area of the current row; - repeat the above steps until all rows have been processed (for purposes of examination, the distinguishing of the landmarks in the image is considered to read on this limitation, [0066]-[0067]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2011/0021914; hereinafter Zheng) in view of Lai et al. (US 2007/0173744; hereinafter Lai) as applied to claim 3 above, and further in view of Hashimoto et al. (US 2009/0198134; hereinafter Hashimoto).
Hashimoto discloses an ultrasound diagnostic apparatus and method.  Hashimoto teaches a threshold used for the dissecting of the image is obtained by using a maximum entropy algorithm on the enhanced spinal bone feature image (maximum entropy method, [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zheng and Lai to a maximum entropy technique as taught by Hashimoto, as this will aid in distinguishing structures in the image by detecting regions of correlation between acquired ultrasound images.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2011/0021914; hereinafter Zheng) in view of Kiraly et al. (US 2008/0287796; hereinafter Kiraly).
Zheng shows the invention substantially as described in the 102 rejection above.
Kiraly discloses a method and system for spine visualization in 3D medical images.  Kiraly teaches the curve point representing the position of the vertebra acquired from one or more of the spinal column images is further averaged to obtain the curve point representing the position of the vertebra of the multiple spinal column images (averaging to determine center of vertebra; [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zheng to utilize averaging as taught by Kiraly, as averaging will combine numerous pieces of data to obtain a more accurate final result regarding the correct location of the vertebra.

Claims 11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2011/0021914; hereinafter Zheng) in view of Hopfgartner et al. (US 2015/0104090; hereinafter Hopfgartner)
Zheng shows the invention substantially as described in the 102 rejection above.
Hopfgartner discloses creating anatomical representations based on medical, imaging data. Hopfgartner teaches on the basis of the curve point, a polynomial fitting of 5th order or more is used to generate the final spinal column curve ([0133], [0154]).  
th order as taught by Hopfgartner, as polynomial fitting of the 5th order will provide for higher accuracy when reconstructing the skeletal model of the patient’s spine.
In regards to claim 14, Zheng shows defining the spine range corresponding to the curve before fitting the curve point using a polynomial curve (spine range determined by establishing virtual model of the spine; [0066], [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN CWERN/           Primary Examiner, Art Unit 3793